Case 21-54948-bem         Doc 19    Filed 08/04/21 Entered 08/04/21 08:31:37               Desc Main
                                    Document     Page 1 of 3




   IT IS ORDERED as set forth below:



   Date: August 3, 2021
                                                              _________________________________

                                                                       Barbara Ellis-Monro
                                                                  U.S. Bankruptcy Court Judge

 ________________________________________________________________

                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

 IN RE:
                                                                 CASE NO. 21-54948-BEM
 CHERRISH TERRELL,

          Debtor.                                                CHAPTER 7

               ORDER DENYING MOTION TO RECONSIDER DISMISSAL

               Debtor filed this Chapter 7 case on July 1, 2021. In her petition she gave the address

of her residence as 1507 Chaselake Drive, Jonesboro, GA 30236. On July 2, 2021, the Court

entered an order setting deadlines for Debtor to correct filing deficiencies and providing that failure

to comply could result in dismissal of the case. [Doc. 6]. The order was mailed to Debtor at the

Chaselake Drive address on July 4, 2021. [Doc. 8]. Debtor did not correct the filing deficiencies

by the deadline, and the case was dismissed on July 26, 2021. [Doc. 14]. The dismissal order was

mailed to Debtor at the Chaselake Drive address on July 28, 2021. [Doc. 15].

               On July 29, 2021, Debtor filed a document asking the Court to reopen her

bankruptcy case, which the Court construes as a Motion to Reconsider Dismissal (the “Motion”).

[Doc. 16]. In the Motion, Debtor says, “I didn’t receive the information stating what other
Case 21-54948-bem         Doc 19    Filed 08/04/21 Entered 08/04/21 08:31:37           Desc Main
                                    Document     Page 2 of 3



documents I needed to send in due to the address I was living at I don’t live there anymore and

couldn’t gain access to the mailbox.” [Id.]. At no time prior to dismissal did Debtor file a change

of address form, see BLR 9007-3(b).

               This case is Debtor’s sixth bankruptcy case filed and dismissed in less than a two-

year period. Debtor has not prosecuted any of her prior cases. See No. 21-50203, filed on January

11, 2021, dismissed on May 24, 2021 for failure to pay filing fee; No. 20-68980, filed on August

14, 2020, dismissed on September 9, 2020 for filing deficiencies; No. 19-69926, filed on December

12, 2019, dismissed on May 20, 2020 for failure to attend the meeting of creditors; No. 19-68253,

filed on November 13, 2019, dismissed on December 9, 2019 for filing deficiencies; No. 19-64423,

filed on September 11, 2019, dismissed on November 7, 2019 for failure to attend the meeting of

creditors.

               Debtor’s Motion does not demonstrate any likelihood that she will prosecute this

case if the Motion is granted. Debtor did not file the missing documents with her Motion, and she

has not paid the filing fee for this case. [Doc. 10]. Accordingly, it is

               ORDERED that the Motion is DENIED.

                                         END OF ORDER




                                                   2
Case 21-54948-bem     Doc 19     Filed 08/04/21 Entered 08/04/21 08:31:37   Desc Main
                                 Document     Page 3 of 3



                                     Distribution List

Cherrish Terrell
4596 Valley Parkway SE
Apt. D
Smyrna, GA 30082

S. Gregory Hays
Hays Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, GA 30305

ALL CREDITORS AND PARTIES




                                            3
